983 So.2d 1286 (2008)
Debra L. LEARD
v.
William F. SCHENKER, Jr.
No. 2008-CC-1360.
Supreme Court of Louisiana.
June 25, 2008.
In re Schenker, William F. Jr.;Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. M, No. 95-8881; to the Court of Appeal, Fourth Circuit, No. 2008-C-0793.
The ruling of the trial court ordering Mr. Schenker to undergo a mental evaluation and chemical assessment for drug and alcohol abuse is reversed. Since this testing was scheduled for June 26, 2008, the request for a stay is moot.
JOHNSON, J., would deny the writ.